                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )
JOHN GORDON-BEY,                                 )
         Petitioner,                             )
                                                 )       Civil Action No.
                v.                               )       19-12336-IT
                                                 )
STEPHEN SPAULDING,                               )
          Respondent.                            )
                                                 )
                                                 )

                                             ORDER

TALWANI, D.J.

       On November 12, 2019, John Gordon, an inmate now incarcerated at the Federal Medical

Center (“FMC”) Devens in Ayer, Massachusetts, filed a Petition for a Writ of Habeas Corpus.

See Gordon v. Spaulding, No. 19-12329-IT. He also sent a letter addressed to the undersigned

regarding the habeas petition. The Clerk erroneously treated the letter as another habeas petition

and opened this action. See Dkt. 1.

       Accordingly, it is it is hereby ORDERED that

       1.      The Clerk is directed to file Gordon’s letter and its 39 pages of exhibits in Gordon

v. Spaulding, No. 19-12329-IT.

       2.      The Clerk shall terminate this action on the civil docket.

So ordered.
                                                     /s/ Indira Talwani
                                                     United States District Judge

Dated: December 2, 2019
